DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lampic-Oplander et al (US 2007/0023106 hereinafter “Lampic”) in view of Perrin et al (US 2003/0007882 hereinafter “Perrin”) and Liao et al (US 2008/0274005 hereinafter “Liao”) and Chung et al (US 2014/0286819 hereinafter “Chung”).

In regards to claims 1-4:
	Lampic teaches a cast iron alloy used for an internal combustion engine head containing the usual contents of the elements carbon 3.4 - 4.1%, manganese 0.4 – 0.7%, silicon 0.9 – 1.4%, cerium 0.01 – 0.02%, and residual elements such as sulfur 0.01 - 0.04% and phosphorus greater than 0.04% and further comprising tin 0.05 - 0.15%, copper 0.4 - 0.6%, and molybdenum 0.15 - 0.45%, wherein a Hot Resistance Factor (HRF) between 0.5 and 1.7% is produced by an equation defined by HRP = 3 x (%Mo) + 1 x (%SN) + 0.25 x (%Cu).
	Lampic does not teach the element magnesium and is silent to the alloy being vermicular and the presence of graphite nodules up to 20%.
	Perrin teaches a fine pearlitic matrix with graphite particles predominantly in vermicular form having a presence of graphite nodules greater than 15% wherein this is a property of vermicular graphite (Paragraphs [0028]-[0029]).
	Liao teaches the presence of magnesium with a presence less than 0.06% (Paragraph [[012]) in order to spheroid the graphite wherein this is known in the art and recited in Chung (Paragraph [0006]).
	It would have been obvious to one of ordinary skill in the art to have graphite nodules greater than 15% in order to have vermicular graphite and to add magnesium to the composition in order to add a graphite-spheroidizing element.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LONG T TRAN/Primary Examiner, Art Unit 3747